DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a surgical instrument, comprising: and a controller coupled to the battery, the controller including: a processor; and a memory coupled to the processor, the memory storing a plurality of discharge profiles and having instructions stored thereon which, when executed by the processor, cause the processor to: detect an input at the user interface, in response to the detected input at the user interface, match a discharge profile among the plurality of discharge profiles to the detected input, the discharge profile corresponding to a discharge curve representing current discharge over time, identify a relative state of charge from the discharge curve based on usage of the surgical instrument during a surgical procedure, and provide the identified relative state of charge as an output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/20/2020 with respect to claims 1 - 7 have been fully considered and are persuasive.  The rejection of claims 1 - 7 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WOERLEE; Pierre Hermanus et al.	US 20190386709
SPICKERMANN; Reiner et al.	US 20180250018
Felix; Jason et al.	US 20120089039
KAHLMAN; Josephus Arnoldus Henricus Maria	US 20180263557
JOE; Won-Tae et al.	US 20130335030.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859